APPENDIX A




   2516
SAMSON v. NAMA HOLDINGS   2517
2518   SAMSON v. NAMA HOLDINGS
SAMSON v. NAMA HOLDINGS   2519
2520   SAMSON v. NAMA HOLDINGS
SAMSON v. NAMA HOLDINGS   2521
2522   SAMSON v. NAMA HOLDINGS
SAMSON v. NAMA HOLDINGS   2523
2524   SAMSON v. NAMA HOLDINGS
SAMSON v. NAMA HOLDINGS   2525
2526   SAMSON v. NAMA HOLDINGS
SAMSON v. NAMA HOLDINGS   2527
2528   SAMSON v. NAMA HOLDINGS
SAMSON v. NAMA HOLDINGS   2529
2530   SAMSON v. NAMA HOLDINGS
SAMSON v. NAMA HOLDINGS   2531
2532   SAMSON v. NAMA HOLDINGS
SAMSON v. NAMA HOLDINGS   2533
2534   SAMSON v. NAMA HOLDINGS
SAMSON v. NAMA HOLDINGS   2535
2536   SAMSON v. NAMA HOLDINGS
SAMSON v. NAMA HOLDINGS   2537
2538   SAMSON v. NAMA HOLDINGS
SAMSON v. NAMA HOLDINGS   2539
2540   SAMSON v. NAMA HOLDINGS
SAMSON v. NAMA HOLDINGS   2541
2542   SAMSON v. NAMA HOLDINGS
SAMSON v. NAMA HOLDINGS   2543
2544   SAMSON v. NAMA HOLDINGS
SAMSON v. NAMA HOLDINGS   2545
2546   SAMSON v. NAMA HOLDINGS
SAMSON v. NAMA HOLDINGS   2547
2548   SAMSON v. NAMA HOLDINGS
SAMSON v. NAMA HOLDINGS   2549